DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021, has been entered.
Claims 14-19 and 23-27 are currently pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5,478,582) in view of Krammer et al. (US 2010/0233102).
Regarding claims 14, 15, 26 and 27, Smith et al. teach a method of making a colored beverage composition that comprises sucrose (e.g., Example 1).
Smith et al. are silent as to the colored beverage comprising a compound of formula (I) as claimed.
Krammer et al. teach a method of making a beverage comprising adding phloretin (i.e., a compound of formula I).  The phloretin is added in combination with other sweet tasting compounds, including sucrose, in order to reduce the amount of carbohydrate sweeteners without reducing the impression of a sweet taste (e.g., Examples 9 and 10).  The amount of phloretin in the beverages of Krammer et al. ranges from 5 ppm to 30 ppm (Example 9).  This range overlaps and thereby renders obvious the ranges of claims 14, 15, 26 and 27. Generally, Krammer et al. teach the compound of formula (I), which includes phloretin, is present in compositions at 0.1 ppm to 150 ppm [0072, 0122-0130].  This range encompasses the claimed range.
Therefore, where Smith et al. teach their beverage comprising sucrose or other carbohydrates (col. 5 lines 44-21), it would have been obvious to have included the phloretin as taught by Krammer et al. in order to reduce the amount of carbohydrates in the beverage in order to provide a beverage having reduced caloric content.  Krammer et al. state that the objective of lowering the sugar content of foodstuffs and beverages is well known [0004].
Therefore, where the combination of Smith et al. and Krammer et al. teach the same compound as claimed in a colored beverage, and in amounts that render obvious the claimed range, the addition of the phloretin to a colored beverage would necessarily stabilize the color as recited in claim 14, decrease color instability as recited in claim 15, and be in an effective amount to stabilize the color, decrease color instability or color fading in a colored food product as recited in claim 26.  Where the claims are to a “method for stabilizing color” or a “method for decreasing color instability or color fading,” these are considered statements of intended use and are not considered to provide a patentable distinction over the combination of Smith et al. and Krammer et al. where the same compound is added to colored beverages in amounts as claimed.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Where claims 14, 15 and 26 recite “for a period of at least 7 days” for the length of time the color is to be stabilized, this does not change the active method step of “adding a compound of formula (I) or a derivative or salt thereof to a colored beverage.”  Therefore, as stated above, given that the combination of Smith et al. and Krammer et al. teaches adding the same compound as claimed to colored beverage, the claimed length of time is also considered to be met by the method of adding the compound to the products of Smith et al. and Krammer et al.
Regarding claim 16, Smith et al. teach the inclusion of ascorbic acid in the dry mixture that is subsequently made into the beverage (col. 4 lines 10-13; Example 1).
Regarding claims 17 and 19, Smith et al. teach synthetic colorants including FD&C Yellow No. 6, Red No. 40, Blue No. 1, Yellow No. 5 and Green No. 3 (col. 4 lines 17-21). 
Regarding claim 18, where Smith et al. meet claim 17 by teaching synthetic colorants, natural colorants are not required and claim 18 is also considered to be met.
Regarding claims 23-25, Smith et al. teach ascorbic acid is included from about 0.01% to about 0.05% by weight in the dry mix (col. 4 lines 10-13).  The dry mix is subsequently diluted with water at a ratio of 10.5:1 to 22:1 (water:dry mix) (col. 3 lines 63-67), to provide a final ascorbic acid content ranging from about 4 ppm to 43 ppm, overlapping and thereby rendering obvious the claimed range.



Response to Amendment

The declaration under 37 CFR 1.132 filed November 30, 2021, is insufficient to overcome the rejection of all claims based upon Smith in view of Kramer as set forth in the last Office action because:  the declaration fails to show convincing evidence of unexpected results arising from the claimed invention.
The results in the declaration show that the samples comprising ascorbic acid alone, or ascorbic acid in combination with phloretin, have similar color stability.  Therefore, declarant concludes that the addition of phloretin to the compositions disclosed in USPN 5,478,582 does not provide any additional stability.
These results are not convincing to overcome the rejections over the prior art as the pending claims allow for (by claiming a beverage “comprising”) and even require (i.e., claims 23-25) the presence of ascorbic acid in combination with phloretin.
Where applicant has discovered that phloretin alone offers some color stability in colored beverages, this is not convincing to overcome the prior art rejection where “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given that the combination of prior art teaches the addition of phloretin to colored beverages, the fact that the phloretin of the prior art may be added for a different reason (i.e., as a sweetener), does not preclude an obviousness rejection where the prior art teaches the addition of amounts of phloretin as claimed to beverages.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) "The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references." 173 USPQ at 562.  MPEP § 2144 IV.

Response to Arguments

Applicant’s arguments filed November 30, 2021, have been fully considered but they are not persuasive.
Applicant’s remarks at pp. 4-5 discuss the results shown in the declaration.  The declaration was not found persuasive for the reasons set forth above in the Results to Amendment section.
Applicant argues that Krammer discloses so many different 4-hydroxydihydrochalcones, and teach phloretin in compositions in amount greater than claimed,  that one would not have been motivated to select phloretin for inclusion in a beverage and in an amount as claimed (Remarks, pp. 5-7).
These arguments are not persuasive.  Phloretin is used in nearly all of the examples of Krammer et al., including beverages.  Further, the amount of phloretin in the beverages of Krammer et al. ranges from 5 ppm to 30 ppm (Example 9).  Therefore, while Krammer et al. do disclose a number of 4-hydroxydihydrochalcones, to have selected phloretin would have been an obvious choice as for inclusion in beverages and in amounts as claimed as Krammer et al. specifically teach beverages comprising an amount of phloretin falling within the claimed range.  One would not have to “select from a long list of possible 4-hydroxydihydyrochalcones,” as applicant alleges on p. 8, given that the prior art specifically teaches phloretin in beverages and in amounts as claimed.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791